361 U.S. 910
80 S. Ct. 263
John A. HANNAH et al., appellants,v.Margaret M. LARCHE et al.
No. 549.
John A. HANNAH et al., petitioners,

1
v.


2
J. A. H. SLAWSON et al.


3
No. 550.

Supreme Court of the United States
December 7, 1959

4
Solicitor General Rankin, Acting Assistant Attorney General Ryan and Messrs. Harold H. Greene and David Rubin, for appellants in No. 549.


5
Solicitor General Rankin, Acting Assistant Attorney General Ryan and Mr. Harold H. Greene, for petitioners in No. 550.


6
Upon consideration of the motion to advance filed by the Solicitor General wherein he states that his brief on the merits will be filed on or before December 15, 1959, the Court directs that on or before Wednesday, January 13, 1960, the appellees shall file any motion or motions responsive to the statement as to jurisdiction and on the merits of the case, the respondents shall file any brief relating to the granting or denying of the petition for writ of certiorari and on the merits of the case, and the cases are set for oral argument on Monday, January 18, 1960, on the petition for writ of certiorari, the jurisdiction on appeal, and on the merits of the cases.


7
The cases are consolidated for the purpose of this argument and a total of four hours is allowed.